Citation Nr: 1610848	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-31 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In his October 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request in November 2014.  The Board finds that no further action is necessary in this regard.  See 38 C.F.R. §§ 20.704(e) (2015) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Veteran was scheduled for a VA examination for his service-connected diabetes.  He subsequently informed the RO that he wished to discontinue his claim and his July 2013 VA examination was cancelled.  In October 2013, the Veteran's representative submitted a VA Form 9, stating that a statement from the Veteran requesting a rating in excess of 20 percent for diabetes would be forthcoming.  In March 2015, the representative submitted a VA Form 646, Statement of Accredited Representative, asserting that a higher rating is warranted.  In a February 2016 letter sent to the Veteran and his representative, the Board requested that the Veteran elect to either continue or withdraw his appeal.  The letter stated that in the absence of a formal motion to withdraw his application, the Board would resume appellate review.  No response to that letter or any other correspondence pertaining to the issue on appeal has been received from the Veteran or his representative.  In light of the foregoing, appellate review will proceed.

The Veteran last underwent a VA diabetes examination in March 2010 and a VA general medical examination in December 2011.  Subsequent VA treatment records note that the Veteran's diabetes was poorly controlled in June 2012 and in August 2013, and that the Veteran was placed on glipizide in July 2013.  Given that it has been over four years since the last VA examination, and that the Veteran's condition may have worsened, as evidenced by the 2012 and 2013 VA treatment records, the Board finds that a new examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

At this time, the Veteran is advised to cooperate in the development of his claim, and that it is his responsibility to report for any scheduled examination.  He is further advised that the future consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R.           §§ 3.158, 3.655.

Relevant ongoing VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from September 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his diabetes.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  All pertinent findings should be set forth and the examiner is requested to comment on how and to what extent Veteran's service-connected diabetes causes functional and occupational impairment, if any.

3. Then, re-adjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




